DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on August 12, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-15 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 15, drawn to the technical feature of a polymerase enzyme and a kit.   
Group II, claims 11 and 12, drawn to the technical feature of a nucleic acid molecule encoding a polymerase enzyme and an expression vector. 
Group III, claims 13 and 14, drawn to the technical feature of a method for incorporating nucleotides and a use of a polymerase enzyme. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising the following mutation(s): 
i.	at position 412 of SEQ ID NO. 1: serine (S), glutamine (Q), tyrosine (Y) or phenylalanine (F) and/or (L412S, L412Q, L412Y, L412F) 
ii.	at position 413 of SEQ ID NO. 1: glycine (G), alanine (A), serine (S) and/or (Y413G, Y413A, Y413S), 

wherein the enzyme has little or no 3’-5’ exonuclease activity,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reha-Krantz et al. (J. Biol. Chem. 269:5635-5643, 1994; cited on Form PTO-892) in view of Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892). SEQ ID NO: 1 is the amino acid sequence of T4 phage polymerase and the reference of Reha-Krantz et al. discloses various mutations in T4 phage polymerase, noting that one of the most interesting mutations was a Leu→Met substitution at codon 412 (p. 5638, column 1). Reha-Krantz et al. goes on to disclose site directed mutagenesis to generate L412M and L412I mutants of T4 phage polymerase (p. 5638, column 1). While Reha-Krantz et al. perform site directed mutagenesis to replace L412 of T4 phage polymerase with two other amino acids (methionine or isoleucine), the reference of Schultz et al. teaches that in order to thoroughly study the role of a residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). Schultz et al. teaches a method for replacing a single amino acid with all 19 other amino acids in a polypeptide (p. 522, bottom). In view of the teachings of Reha-Krantz et al. and Schultz et al., one would have been motivated to and would have had a reasonable expectation of success to perform site saturation mutagenesis to replace L412 of T4 phage polymerase with all 19 other amino acids, including S, Q, Y, and F. Although Reha-Krantz et al. and Schultz et al. do not teach or suggest the L412S, L412Q, L412Y, and L412Q variants of T4 phage polymerase have little or no 3’-

Election of Species
If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) mutation at position 412 of SEQ ID NO. 1: serine (S), glutamine (Q), tyrosine (Y) or phenylalanine (F) and/or (L412S, L412Q, L412Y, L412F), 
(B) mutation at position 413 of SEQ ID NO. 1: glycine (G), alanine (A), serine (S) and/or (Y413G, Y413A, Y413S), 
(C) mutation at position 414 of SEQ ID NO. 1: serine (S), valine (V), isoleucine (1), cysteine (C), alanine (A) (P414S, P4141, P414V, P414C, P414A),
(D) combination of (A) and (B),
(E) combination of (A) and (C), 
(F) combination of (B) and (C), and
(G) combination of (A), (B), and (C).  

An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 9, 10, and 13-15.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising a mutation that confers little or no 3’-5’ exonuclease activity, which is not a special technical feature as it does not make a contribution over the prior art in view of Reha-Krantz et al. (supra) and Schultz et al. (supra) for the reasons set forth above. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 


The species are as follows: 
(AA) additional mutation I472V, 
(BB) additional mutation F476D, 
(CC) additional mutation G743R, 
(DD) additional mutation I583V, 
(EE) additional mutation L567M, 
(FF) additional mutation G719K, 
(GG) additional mutation F487D, 
(HH) additional mutation N555Y, 
(II) additional mutation D219A, 
(JJ) additional mutation N555L,
(KK) additional mutations I472V and F476D.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising a mutation that confers little or no 3’-5’ exonuclease activity, which is not a special technical feature as it does not make a contribution over the prior art in view of Reha-Krantz et al. (supra) and Schultz et al. (supra) for the reasons set forth above. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(AAA) SEQ ID NO: 4,

(CCC) SEQ ID NO: 6,
(DDD) SEQ ID NO: 7, and
(EEE) SEQ ID NO: 8.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, and 8-15.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising a mutation that confers little or no 3’-5’ exonuclease activity, which is not a special technical feature as it does not make a contribution over the prior art in view of Reha-Krantz et al. (supra) and Schultz et al. (supra) for the reasons set forth above. As such, the shared same or 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656